DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 4/29/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 59-64, 66-67, 69-70 and newly added claim 74 are currently under consideration.
	Claims 65 and 68 are withdrawn from consideration as being drawn to non-elected inventions.

Election/Restrictions—Re-iterated
Applicant’s election of Group I, claims 59-70, species of anti-CD11b antibody comprising SEQ ID NO. 1, 3, 5, 7, 9, and 11, anti-PD-1 antibodies and lung cancer, in the reply filed on 9/26/21 is acknowledged. As previously stated in the non-final action mailed 10/29/21, the election of species with respect to the anti-CD11b antibodies (claims 61-63) was withdrawn.
Withdrawal of Rejections/Objections
	Applicant has fully complied with the sequence rules.
	The objection to the specification is withdrawn in view of the amendments to the specification.
	The rejection of claims 61-62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s arguments. 

Specification

The substitute specification filed 4/29/22 has been entered.
The substitute specification is objected to because of the following informalities: On pages 16-18 the small organic molecules contain dark squares.  It appears that these dark squares are supposed to be specific substituents.  
Appropriate correction is required.
Response to Arguments

Claim Objections
Claims 59-64, 66-67 and 69-70 and newly added claim 74 remain/are objected to because of the following informalities:  The claims contain non-elected subject matter.  Appropriate correction is required.
Applicant argues that the in view of the response, claim 59 is patentable and that examination should continue to the next species.  As discussed below, claim 59 is not patentable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-60, 64, 66-67 and 69-70 and newly added claim 74 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  The reasons for this rejection are of record in the non-final action mailed 10/29/21.
Applicant argues the unexpected findings of their invention was first identified by applicant and is independent of the structure of CD11b modulator.  Applicant also argues that there are sufficient examples of antibodies and small organic molecules as CD11b modulators and cites Fig 1 and 2A. The antibodies provided are composed of the sequences found in Fig 15 and 16.  The CDRs in the VH and the VL chains are highly similar.  Thus, the binding sties formed from by the CDRs are also highly similar.  Thus, there no exemplification of CD11b antibodies with diverse CDRs structures and would form a binding site for CD11b.  Thus, it is the Examiner’s position that these highly similar antibodies are representative of the genus of “antibodies to CD11b”.  With respect to the small organic molecules, these are found on pages 16 and 17 of the specification.  These are a handful of small organic molecules and does not begin to represent the scope of “small organic molecules”.  The scope includes, but is not limited to RNAi, miRNA, siRNA, small organic molecules with a variety of different functional groups such as acetyl, carboxylic acids, esters, ethers, etc.  Applicant’s compounds on pages 16 and 17 are not representative of the genus of small molecules.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60, 64 and 69 and newly added claim 74 remain/are rejected under 35 U.S.C. 102a1 as being anticipated by Saed et al WO 2010/017083.  The reasons for this rejection are of record in the non-final action mailed 10/29/21.
Applicant argues that the reference discloses in vitro cell culture studies and that the present invention is directed to immunosuppression which involves parts of the immune system have immunosuppressive effects in other parts of the immune system and thus, the reference fails to teach the modulation of immune responses and reversing the immune suppression of immune exhaustion.  The only manipulative step in the claims is the administration of a composition comprising a CD11b modulator.  The reference discloses methods of treating a subject suffering from cancer by administering an anti-CD11b antibody in pharmaceutical formulations, therapeutically effective  dosages, routes of administration  (para 2 and 36-47) and in vivo animal studies in which the anti-CD11b antibody is administered to  animal models (para 49-61).  Thus, the reference meets the limitation of the only manipulation step recited in the claimed invention.  MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).”  As discussed above, the prior meets the only manipulative steps recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59-60, 64, 66, 67 and 69-70 and newly added claim 74 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Saed et al WO 2010/017083 in view of Korman et al WO 2006/121168.  The reasons for this rejection are of record in the non-final action mailed 10/29/21.
Applicant re-iterates the arguments with respect to Saed.  These have been addressed above.
Applicant argues that Korman does not disclose what is missing from Saed.  As discussed above, there is nothing missing from Saed.

Allowable Subject Matter
Claims 61-63 (as they have been examined with respect to the elected species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and limited to the elected species.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643